Name: Commission Regulation (EC) NoÃ 770/2007 of 29 June 2007 on the allocation of import rights for applications lodged for the period 1 July 2007 to 30 June 2008 under the tariff quota opened by Regulation (EC) NoÃ 529/2007 for frozen meat of bovine animals
 Type: Regulation
 Subject Matter: trade;  animal product;  tariff policy;  foodstuff
 Date Published: nan

 30.6.2007 EN Official Journal of the European Union L 172/69 COMMISSION REGULATION (EC) No 770/2007 of 29 June 2007 on the allocation of import rights for applications lodged for the period 1 July 2007 to 30 June 2008 under the tariff quota opened by Regulation (EC) No 529/2007 for frozen meat of bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 529/2007 of 11 May 2007 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2007 to 30 June 2008) (3) opens an import tariff quota for beef and veal products. (2) The applications for import rights lodged for the period 1 July 2007 to 30 June 2008 relate to quantities exceeding those available. The extent to which import rights may be allocated should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import right applications covered by the quota with the serial number 09.4003 have been lodged for the period 1 July 2007 to 30 June 2008 under Regulation (EC) No 529/2007 shall be multiplied by an allocation coefficient of 14,840062 %. Article 2 This Regulation shall enter into force on 30 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 123, 12.5.2007, p. 26.